[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
      United States Court of Appeals
          For the First Circuit

No. 99-2240

               UNITED STATES,

                 Appellee,

                     v.

   ANTONIO ROBLES-RAMOS, a/k/a EL GORDO,

           Defendant, Appellant.

APPEAL FROM THE UNITED STATES DISTRICT COURT

      FOR THE DISTRICT OF PUERTO RICO

[Hon. Jose Antonio Fuste, U.S. District Judge]

                   Before

          Torruella, Chief Judge,
    Boudin and Lipez, Circuit Judges.

Maria H. Sandoval on brief for appellant.
Guillermo Gil, United States Attorney, Jorge E. Vega-Pacheco,
Assistant United States Attorney, and Michelle Morales, Assistant
United States Attorney, on brief for appellee.

December 23, 1999

Per Curiam.   After a thorough review of the record
and the submissions of the parties, we affirm the order of
detention, essentially for the reasons set out by the district
court in its Opinion and Order dated October 1, 1999.
Affirmed.  1st Cir. Loc. R. 27(c).